DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In the paragraph under CROSS-REFERENCE TO RELATED APPLICATIONS, please provide updated status of the parent application 16/444,199 as --now U.S. 11,076,649--,
par.18 “palmside” should be --palm-side--.  
Appropriate correction is required.

Claim Objections
Claims 1, 6, 8-10, 12, and 13 are objected to because of the following informalities:  
Claim 1, line 10, and claim 9: “micbrobial” should be changed to recite --microbial--,
Claim 6, line 2 recites “the thumb part”; however there is no antecedent and it appears this should be revised to recite “the thumb panel” or “the thumb section”,
Claim 8, line 10, “preventing” should be changed to recite “configured to prevent”,
Claim 10, line 1, “designed to” should be revised to recite “configured to” to indicate the intended function of the back-side panel,
Claims 12 and 13, “that provide” should be revised to recite “configured to provide”.
Appropriate correction is required.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 832 of Figure 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thumb finger part including a first grip panel on the palm-side, the index finger part including a second grip panel on the palm-side and the middle finger part including a third grip panel on the palm-side (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schrecker (U.S. 595,925) in view of Schwanke et al. and Chou et al. (U.S. 2013/0283499). Schrecker discloses the invention substantially as claimed.  Schrecker teaches a glove comprising: a palm side; a back-side joined to the palm-side; a thenar panel A on the palm-side extending into an index finger part c, a middle finger part c, a ring finger part c, and a pinky finger part c; a thumb panel d on the palm-side extending into a thumb finger part, and a gusset b joining the palm-side to the back-side. The back-side panel on the back side includes a first portion with an index finger part, a second portion with a middle finger part, a third portion with a ring finger part, a fourth portion with a pinky finger part. The back-side is designed to protect back sections of an index finger, back sections of a middle finger, back sections of a ring finger, and back sections of a pinky finger in that the back-side panel covers each of these fingers when worn. The glove includes a thumb section (see annotated drawing) at a boundary between the thumb panel d and the thenar panel A and the thumb panel d and thenar panel A are respectively stitched to the thumb section at the boundary (see stitching lines in Figure 2). The thumb section includes a stretchable material b that is different from a first material of the thenar panel A and different from a second material of the thumb panel d. A first gusset b connects a first portion of the palm-side to the back-side, and a second gusset b connects a second portion of the palm-side to the back-side. However, Schrecker doesn’t teach a wrist panel attached to a first portion of the thenar panel on the palm-side, at least a section of the wrist panel being attached to the back-side of the glove; and wherein one or more layers of anti-microbial materials are disposed on the palm-side and the back-side preventing the spreading and collection of microorganisms and/or viruses on the palm-side and the back-side including interior portions of the palm-side and the back-side.  Schwanke teaches a glove with a wrist panel 120 attached to a first portion of the thenar panel on the palm-side, at least a section of the wrist panel attached to the back-side of the glove. The wrist panel allows for securement of the glove end around the wrist. Chou teaches a glove with antibacterial coating (considered equivalent to one or more layers of antimicrobial material) applied to an inner second layer for contact with the skin when in use.  The modified glove of Schrecker with the anti-bacterial or anti-microbial material renders the glove as an anti-microbial glove.  The thumb section extends from the wrist panel on the palm-side in a direction of the thumb part in Schrecker’s modified glove having the wrist panel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Schrecker to provide with a wrist panel attached to a first portion of the thenar panel on the palm-side with at least a section of the wrist panel attached to the back-side of the glove since Schwanke teaches that it’s known in the art to provide a glove with a wrist panel as claimed, to form a closure around the wearer’s wrist that may be gripped when donning the glove. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Schrecker to provide the one or more layers of anti-microbial materials disposed on the palm-side and back-side to prevent contamination of and transfer of germs to the wearer’s skin. 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Schrecker in view of Schwanke and Chou as applied to claim 1 above, and further in view of Palese et al. (U.S. 2014/0157487). Schrecker discloses the invention substantially as claimed. However, Schrecker doesn’t teach the thumb finger part includes a first grip panel on the palm-side, the index finger part includes a second grip panel on the palm-side, and the middle finger part includes a third grip panel on the palm-side and the second grip panel includes a first textured surface that is different from a second textured surface of the first grip panel and is different from a third textured surface of the third grip panel. Palese teaches that it is known in the glove art to provide a glove’s thumb finger part, index finger part and middle finger part with respective grip panels 50 with beads or ribs 60 on the palm-side to assist with gripping (par.12). Palese discloses in par. 11 that a variety of different grip patterns may be used: dots, cross-hatched lines, concentric circles, etc. and modifying Schrecker to provide the second grip panel with a first textured surface that is different from a second textured surface of the first grip panel that is different from a third textured surface of the third grip panel is considered as an obvious design choice for achieving a desired grip pattern for a particular finger or thumb  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Schrecker such that the thumb finger part includes a first grip panel on the palm-side, the index finger part includes a second grip panel on the palm-side, and the middle finger part includes a third grip panel on the palm-side and the second grip panel includes a first textured surface that is different from a second textured surface of the first grip panel and is different from a third textured surface of the third grip panel, as Palese teaches a glove with textured surfaces on the palm-side of the thumb finger part, index finger part, and middle finger part, wherein the second grip panel includes a first textured surface different from a second textured surface of the first grip panel that is different from a third textured surface of the third grip panel to aid the wearer in gripping, manipulating and maneuvering objects while wearing the glove.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schrecker in view of Schwanke and Chou as applied to claims 1 and 2 above, and further in view of Cornish et al. (U.S. 2013/0025327). Schrecker discloses the invention substantially as claimed. However, Schrecker doesn’t teach the second grip panel is configured to be compatible with a capacitive touchscreen. Cornish teaches a glove 10 with a grip panel  configured to be compatible with a capacitive touchscreen (par.35 “embroidered or stitched area at fingertips (112) that include conductive thread (128)..used to operate a touchscreen.”)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Schrecker’s second grip panel configured to be compatible with a capacitive touchscreen, in that the grip panel may be secured to the glove using conductive thread as taught by Cornish.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schrecker in view of Schwanke and Chou as applied to claims 8 and 10 above, and further in view of Jaeger (U.S. 7,100,212). Schrecker discloses the invention substantially as claimed. However, Schrecker doesn’t teach one or more of the first portion, second portion, third portion, and fourth portion are attached to one or more nail panels. Jaeger teaches a glove with nail panels 50 attached to the first portion, second portion, third portion, and fourth portion of the back-side panel to increase fingernail protection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Schrecker to provide one or more of the first portion, second portion, third portion, and fourth portion attached to one or more nail panels as taught by Jaeger to increase fingernail protection. 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schrecker in view of Schwanke and Chou as applied to claim 8 above, and further in view of Kirkwood (U.S. 6,041,438). Schrecker discloses the invention as claimed. However, Schrecker doesn’t teach the back-side comprises one or more vent holes that provide increased ventilation for the user’s hands or the palm-side comprises one or more vent holes that provide increased ventilation for the user’s hands. Kirkwood teaches a glove comprising one or more vent holes 44 on the back-side 12 and on the palm-side 14, disclosed as “venting apertures” for permitting air to flow into and out of the glove 10. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Schrecker’s glove to provide one or more vent holes on the back-side or palm-side of the glove because Kirkwood teaches the vent holes provide increased ventilation for the user’s hands. 
Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732